            Case 2:19-cv-00045-jmc Document 1 Filed 03/21/19 Page 1 of 7

                                                                                   ,l*t*?riffi,6,H?flf-!
                              UNITED STATES DISTRICT COURT




                                                                                   -'ffi
                                        FOR THE
                                  DrsrRrcr oF      vERMoNr                        I0l9 HSR Z   I ff r,i qp

I-INITED STATES OF AMEzuCA,                           )
                                                      )
                       Plaintiff,                     )              Case No:
                                                      )
               v.                                     )                       2',11'cv'({5
                                                      )
ONE HLINDRED TWENTY THOUSAND,                         )
FIVE HUNDRED NINETY FIVE DOLLARS                      )
AND FORTY CENTS, MORE OR LESS,                        )
rN u.s. CURRENCY ($120,s9s.40),                       )
                                                      )
                       Defendant.                     )


                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       P1aintiff, the United States of America (the "United States"), by and through its attorney,

Christina E. Nolan, United States Attomey for the District of Vermont, brings this verified

complaint and alleges, upon information and beliet as follows in accordance with Rule G(2)      of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions:

                                    NATURE OF THE ACTION

       1.      This is a civil action in rem to forfeit and condemn to the use and benefit of the

United States all right, title and interest in one hundred twenty thousand, five hundred ninety five

dollars and forty cents, more or less, in U.S. currency ($120,595.40) (the "Defendant Property"),

pursuant to 18 U.S.C. $ 981(a)(1)(C), as proceeds traceable to violations of 18 U.S.C. $$

1028(a)(7) and 1030(a)(4), namely fraud and related activity in connection with identification

documents, authentication features and information, and fraud and related activity in connection

with computers.
             Case 2:19-cv-00045-jmc Document 1 Filed 03/21/19 Page 2 of 7



                                       THE DEFENDANT IN REM

       2.      The Defendant Property is U.S. Currency totaling $120,595.40, more or less,

which was transferred from Howard Sirvent of Middlesex, Vermont to account number

238678376 in the name of CASEY WILLIAMS DBA DOUGLAS FRUITS LTD. OR TRILINC

GLOBAL IMPACT FUND ASIA III LTD OR AK COMMODITIES SA, held at J.P. Morgan

Chase Bank (JPMC), in New York, New         York, on or about March 21,2018. The Defendant

Property was transferred following electronic communications to Sirvent that falsely purported

to change the deposit instructions for completion of a sale of real estate.

       3.      On December 26,2018, the Defendant Property was transferred from JPMC

account 238678376 into a Court Registry Investment System (CRIS) account held by the District

Court for the Southem District of New York, referencing Case/Party: D-NYS-I-I8-CV-007168-

001.

       4.      On February 6,20l9,this Court (Hon. John M. Conroy, M.J.) issued a criminal

seizure warrant authorizing the United States to maintain custody and control of the Defendant

Property, Docket Number 2:19-mc-17. The warrant was served on the clerk's offtce for the U.S.

District Court for the Southern District of New York in   a   timely fashion, but as of this date, the

government has been unable to secure the funds.

                                      JURISDICTION AND VENUE

        5.     The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

$$ 1345 and 1355(a), as this is a civil action commenced by the United States for the recovery

and enforcement of a forfeiture under federal law. The Court also has subject-matter jurisdiction

pursuant to 18 U.S.C. $ 981(a)(1)(C), as the Defendant Property is forfeitable as proceeds

traceable to violations   of 18 U.S.C. $$ 1028(a)(7) and 1030(a)(4), namely fraud and related
              Case 2:19-cv-00045-jmc Document 1 Filed 03/21/19 Page 3 of 7



activity in connection with identification documents, authentication features and information and

fraud and related activity in connection with computers.

         6.       The Court has in rem jrsisdiction over the Property pursuant to 28 U.S.C.

$1355(b)(1)(A), as certain acts or omissions giving rise to forfeiture occu:red with in this

District.

         7.       Likewise, this District is a proper venue for this action pursuant to 28 U.S.C.

$1355OX1)(A) because certain acts or omissions giving rise to forfeiture occurred in this

District.

                                      BASIS FOR THE FORFEITURE

         8.       The Defendant Property is subject to forfeiture because it is proceeds traceable to

violations of l8 U.S.C. $g 1028(a)(7) and 1030(a)(4), namely fraud and related activity in

connection with identification documents, authentication features and information and fraud and

related activity in connection with computers.

                                          STATEMENT OF FACTS

         9.       In March 2018, Howard Sirvent of Middlesex, Vermont was attempting to

 purchase a foreclosed residential property located at 41 North Field Street, Montpelier,

 Vermont. He worked with attorney James Jamele, Esq. on the proposed purchase. Attomey

 Jamele used email aocount jamesjamele@charter.net to communicate with Sirvent about the

 deal.

            10.   On Wednesday,    March2l,20l8, rt9.06:46 AM EDT, Sirvent received         an email

 which appeared to be from Jamele. The email displayed a sender address        of
                   Case 2:19-cv-00045-jmc Document 1 Filed 03/21/19 Page 4 of 7



jamesjamele@charter.net and a subject notations "Re: Settlement tax charge." The email also

 contained a "reply-to"l address ofjamesjameleesq@aol.com. The body of the email stated:

                     Do you mind if I left that on and write you back a check at closing
                     for the tax amount? If not I would need to get the statement re-
                     approved. Also I have atiached my wire instructions again. There
                     was a transfer made into my CITIZENS Bank Account yon
                     Monday that has been pending. There was an issues with the
                     transferring bank and my Account has been placed on hold. I'm
                     trying to resolve the issue with my bank. In other to avoid any
                     delay on your closing, kindly send the wire to my Chase Bank
                     Account. When exactly do you intend sending out wire transfer?
                     Jim Sent from my iPhone.

Attached to the email was a document containing wire instructions identifuing JPMC account

number 238678376 as the correct payment destination. The document identified James Jamele,

Esq. as the wire recipient for funds transfers and provided a contact telephone number of 802-

333-038       l.
          1   1.     In response to the email, Sirvent transferred the Defendant Property according to

the instructions on the attached document instead of to James Jamele's existing account. Sirvent

did not realize he had been defrauded until he arrived at Jamele's office on March 27,2018 for

the property closing and learned the payment had not been received.

          12.        Neither Sirvent nor Jamele have ever had access to JPMC account number

238678376. Further, Jamele is not associated with either email address

j amesj ameleesq@aol.com or telephone number 802-3                                 2.
                                                                33   -03   8   1




I According to the Internet Engineering Task Force (IETF), an Internet Standards Organization, Request for
Comments (RFC) 2822, the "Reply-To" field indicates the mailbox(es) to which the author of the message suggests
that replies be sent. In an email scam, a reply-to field may be used to ensure that any responses go to the actual
sender of the message as opposed to the impersonated sender.
2
  An internet search for the service provider to telephone number 302-333-0381 indicates the number is owned by
Bandwidth, a Voice-Over-Intemet-Protocol service provider.
              Case 2:19-cv-00045-jmc Document 1 Filed 03/21/19 Page 5 of 7



          13.    On December 26,2018, pursurmt to a pending civil suit in the U.S. District Court

for the Southern District of New York, the full balance of account number 238678376 in the

name of CASEY       WILLIAMS DBA DOUGLAS FRUITS LTD. OR TRILINC GLOBAL

IMPACT FUND ASIA III LTD OR AK COMMODITIES SA, some $540,73 1.10, was

transferred into a CRIS account held by the District Court for the Southern District of New

York, referencing Case/Party: D-NYS-1-l8-CV-007168-001. Based on the records of activity in

JPMC account number 238678376, it appears at least the majority of the Defendant Property

remained in the account at the time of the transfer to the SDNY CzuS account, and/or the

transferred property, as U.S. Currency from the same account, is identical to the Defendant

Property.

                                       FIRST CLAIM FOR RELIEF
                             (Forfeiture Pursuant to 18 U.S.C. S 981(aXl)(C))


          14.    Plaintiff repeats and realleges each and every allegation contained in paragraphs

1   through 13 above as if fully set forth herein.

          15.    Pursuant   to   18 U.S.C. $ 981(a)(1XC), any property, real or personal,   which

constitutes or is derived from proceeds traceable to a violation of 18 U.S.C. $1028 or $ 1030, is

subject to forfeiture to the United States.

          16.    Pursuant to 18 U.S.C. $ 98a(a)(2), in any forfeiture action in rem in which the

subject property is cash, any identical property found in the same place as the property involved

in the offense that is the basis for the forfeiture shall be subject to forfeiture, so long as the

action to forfeit such identical property is commenced within 1 year from the date of the oflense

that is the basis for the forfeiture.
            Case 2:19-cv-00045-jmc Document 1 Filed 03/21/19 Page 6 of 7



        17.    The Defendant Property is personal property which constitutes proceeds

traceable to violations   of   18 U.S.C. $$ 1028(a)(7) and 1030(a)(4), namely fraud and related

activity in connection with identification documents, authentication features and information

and fraud and related activity in connection with computers.

        18.    Accordingly, all right, title and interest in the Defendant Property is subject to

forfeiture to the United States pursuant to l8 U.S.C. $$ 93 I (a)(l)(C) and 984(a).

                                            RELIEF RE,QUESTED

        Wherefore, the United States respectfully requests that:     (l)   due notice be provided to all

parties known or believed to have an interest in, or right against, the Defendant Property, so that

such parties may appear and show cause why forfeiture of the Defendant Property should not be

decreed; (2) all right, title and interest in the Defendant Property be forfeited and condemned to

the use and benefit of the United States; and (3) the United States be granted such other and

further relief as the Court deems just and proper.

        Dated at Burlington, in the District of Vermont, this 21tt day of March,2019.


                                                         Respectfu   lly submitted,

                                                         CHRISTINA E. NOLAN
                                                         United States Attorney

                                                      .?t
                                                  s{zr><*l frf(_",_*__
                                                         E[l6pNm A.P. cowLES
                                                         Assistant U.S. Attomey
                                                         U.S. Attorney's Office
                                                         P:O. Box 570
                                                         Burlington, VT 05 402-0570
                                                         (802) esr-672s
                                                         eugenia. cowles@usdoj gov  .



                                                         Attorney for the Plaintiff
           Case 2:19-cv-00045-jmc Document 1 Filed 03/21/19 Page 7 of 7



                                        VERIFICATION
       I, Eugenia A.P. Cowles, hereby veriff and declare under penalty of perjury that I am an

attomey employed by the U.S. Department of Justice, U.S. Attorney's Office, Burlington,

Vermont, I have read the foregoing complaint and know the contents thereof, and the matters

contained therein are true and correct to the best of my knowledge, except those matters that are

alleged therein upon information and belief, which matters I believe to be true.




       Dated at Burlington, in the District of Vermont, this 21't day of March,2019.




                                                                 genia A.P. Cowles
                                                               iisistant U.S. Attorney
                                           Case 2:19-cv-00045-jmc Document 1-1 Filed 03/21/19 Page 1 of 1
JS   44    @ev. 02/19)                                                                  CTWL COVER SIIEET
The JS zl4 civil cover sheet and the information contained herein neither replace nor supplement the fline and service ofpleadings or other papers as required by law, except                                                     as
providedbylocalrulesofcourt. ThisfonqapprovedbytheJudicial
                                              '                        Confi:renceofth6UnitedStatesinSeptemberl9T4,isrequiredfortheuseoftheClerkofCourtforthe
irurpose of-initiating the civil docket sheet. $Er wunUcnoNs oN NEXT zAGE oF THIS FzRM)

L (a) PLAINTIIT'S                                                                                                             DEF'EI\DAI\TS
United States of America                                                                                                    One Hundred Twenty Thousand, Five Hundred Ninety-Five Dollars
                                                                                                                            and Forty Cents, More or Less, in U. S. Cunency ($120,595.40)
     @)       County of Residence of First Listed Plaintiff                                                                   County ofResidence ofFirst Listed Defendant
                                 (EXCEPT IN U.S. PLAINTIFF                   CASES)                                                                           (IN U.S. PLAINT'IFF CASES ONLY)
                                                                                                                              NOTE:        IN LAND CONDEMNATION CASES, USE T}IE LOCATION OF
                                                                                                                                           TIIE TRACT OF LAND INVOLVED.

  (c) Attomevs (Fim Nme- Addrqs- md Teleohone Number)                                                                          Atomeys      Qf Known)
Eu!6nia A, P. Cowles, Assistdnt U. S. Attomey'
11 Elmwood Ave., 3rd Floor, Burlington, VT 05401
802-951-6725

tr. BASIS OX' JITRISDICTION etace an "x " in one Box onty)                                                    m.    CITIZENSHIP OF PRINCIPAL PARTIES                                           1ruc"   ot "X" in one Boxfor Ptaintif
                                                                                                                          (For Diversity Cases   OnU                                             od    One Boxfor DefendanA
il I u.s. Goror."ot    tr 3 Federal Question                                                                                          rTF DEF                                                                          PTF DEF
              Plaintitr                                   (U.5. Govemnent Not a Pa/.ty)                            CitizenofThisState trl tr                           1    InoorporatedorPrincipalPlace Cl              4 A4
                                                                                                                                                                             ofBusiless In This State

D2' U.S,Government tr4                                  Dversity                                                   CitizenofAnotlerState A 2                     D          IncorporatedordPrincipalPlace               D5 n       5
     Defendant                                            (Indicate Citizenship ofParties in lten     III)                                                                    ofBusiness In Another State

                                                                                                                   CitizenorSubjectofa D3                        tr    3    ForeignNation                               A6        06
IV.        NATT'RE OF STIIT                            an "X" in One Box                                                                                          Click here for:

tr   I 10 lrsurance                           PERSONALINJIJRY                         PERSONALINJTIRY              il   625DrugRelatedSeiare             D 422Appeal28USCl58                    n    3T5FalseClaimsAct
T    120 Marine                            tr 3l0Airplane        n                    365Penonallnjury -                    ofProoertv- 21 USC 881       O     423 Withdrawal                   tr   376QuiTan(3lUSC
tr   130 Mller Act                         n 315 Airplane hoduot                         Product Liability         iloso    otho'                                  28 USC 157                              3729(a))
o    I 40 Negotiable Inshument                 Liability     D 36THealthCare/                                                                                                                   tr   400   State Reapportioment
f,   150 Recovery of Overpayment           n320Assault,Libel&     Pharmaceutical                                                                                                                D    410   Antitrust
           & Enforcement of                    Slander            Personal Injury                                                                        D     820 Copyrights                   tr   430   Banks and Banking
n l5l      MedicareAct                     n33OFederalEmployers'                         Productliability                                                O     830 Prtent                       tr   450   Comerce
n    1   52 Recovery of Defaulted                Liability       il 368AsbeslosPenonal                                                                   tr    835 Patent - Abbreviated         fl   460   Deportdion
           StudatLom                       O 34OMarine                  InjuryProduct                                                                                New Dnrg Application       o    470   Racketeer Influenced   ad
         (Excludes Veterans)               D 345 M.arine Product        Liability                                                                                                                        Comrp Organizaions
tr   153 Recovery of Overpayment                 Liability         PERSONAL PROPERTY                                                                                                                 480 Consuner Credit
         of Vet€rm's Benefits              n 350MotorVehicle D 3T0OtherFraud           n 710 Fair Labor Stadards                                                                                     485 Telephone Consumer
tr   160 Stookholders' Suits               [ 355 Motor Vehicle n 371 Truth in Lending        Aot                                                         tr    862 Black Lung (923)                      Proteotion Aot
f,   l90Otlercontract                                  Productliability D 380OtherPersonal                         D    720 Labor/Ir4anagement           n     863   DIWC/DIq/W (405(g)              490 Cabldsat TV
tr   195 Contract Product      Liability   tr 360OtherPersonal                           ProperlyDamagE                     Relations                    i 864 SSID Titte XVI                        850 SecuritieVCommodities/
O    196Fraachise                                 Inju.y        O 385PropenyDamage                                tr    T40RailwayLaborAct               n 865 RsI (40s(g)                               Exchange
                                           D    362Posonallnjury- Productliability                                tr    751 FanilymdMedioal                                                          890 Other Stafrdory Actioos
                                                                                                                            L€ave Act                                                                891 Agricultural Acts
                                                                                                                  d     790 Other Labor Litigation                                                   893 Environmental Matters
il   2l0lmdCondemation                     il   440    Other Civil Rights             Ifabeas Corpus:             E     791 Employee Retirement          O     870 Taxes (J.S. Plaintitr             895 Fredom of Iaformation
D    220   Foreclosre                      tr   441    Voting                    tr   463 AlienDetainee                     Income Security Act                     or Defendant)                          Aot
tr   230   Rent kase & Ejecmenl            il   442    Employment                tr   510 Motions to Vacate                                              tr    871 IRs-ThtudParty                    896 Arbitration
tr   240   Torts to Land                   il   443    Housing/                           Sentsnce                                                                    26U9C7609                      899 Administdive Procedure
5    245   Tort Product Liability                      AccoDmodations            ll   530 Gmeml                                                                                                          Act/Review oAppeal        of
O    290   A1l OtherReal koperty           D    2145   Ana. dDisabilities - tr 535DeathPenalty                                                                                                           Agency Decision
                                                       Fmploymeflt                    Other:                                                                                                         950 Constitutionality of
                                           D    z146   Amer. wlDisabilities -    D    540 Mmdamus     & Other     D     465 Other Tmmigration                                                              State Statutes
                                                    Other                        n    550 Civil Righls                      Actions
                                           n    zH8 Education                    fl   555 Prison Condition
                                                                                 fl   560CivilDetainee-
                                                                                         Conditions   of
                                                                                          Cmfinment
V. ORIGIN                 (Ploce an   "X" inOne   Box Only)
Xt origina D2 Removedfrom                                            lI 3       Remanded from                [1 4 Reinstated or        [    5 Transferred&om                tr 6    Multidisrict             CI 8 Multidistrict
   Proceeding State Court                                                       Appellate Court                   Reopened                      Another District                    Litigdion -                   Lifieation -
                                                                                                                                                                                    Transfer                     DireA File
                                                  lite the U.S. Civil Statute under which you are filng                 @o not ctteJutl*ltrdonol     sttutt*   urrless dtvqstly),
                                                  18 U.S.C. Q 981(aX1)(C)
YI.        CAUSE OFACTION                         Brief descriotion of cause:
                                                  Forfeiture of in rem defendant as                                 derived from                        fiaud
VII.        REQUESTED IN                          U      crmcr m rrus IS A cr;.ss ACTToN                             DEMAND$                                            CIIECK YES only if demanded in complaint:
            COMPLAINT:                                   UNDER RULE 23, F.RCv.P.                                                                                        JT]RYDEMAND: D Yes XNo
vrfr.       RELATED CASE(S)
                                                       (See instructions):
            IX'AI\[Y                                                            ruD6B Hon. John M. Conroy                                                      DSCKET       NgMBBp         2:1 9-mc-1 7
